People v McLean (2018 NY Slip Op 01333)





People v McLean


2018 NY Slip Op 01333


Decided on February 28, 2018


Appellate Division, Second Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on February 28, 2018
SUPREME COURT OF THE STATE OF NEW YORK
Appellate Division, Second Judicial Department

MARK C. DILLON, J.P.
COLLEEN D. DUFFY
FRANCESCA E. CONNOLLY
LINDA CHRISTOPHER, JJ.


2015-05443
 (Ind. No. 88/13)

[*1]The People of the State of New York, respondent,
vLewis J. McLean, Jr., appellant.


Neal D. Futerfas, White Plains, NY, for appellant.
William V. Grady, District Attorney, Poughkeepsie, NY (Kirsten A. Rappleyea of counsel), for respondent.

DECISION & ORDER
Appeal by the defendant from a judgment of the County Court, Dutchess County (Stephen L. Greller, J.), rendered August 13, 2014, convicting him of criminal possession of a weapon in the second degree, upon his plea of guilty, and imposing sentence.
ORDERED that the judgment is affirmed.
The defendant's valid waiver of his right to appeal precludes review of his contentions that the County Court erred in denying that branch of his omnibus motion which was to suppress physical evidence and that the sentence imposed was excessive (see People v Lopez, 6 NY3d 248, 255; People v Kane, 151 AD3d 751; People v Sanders, 148 AD3d 846, 846-847; People v Contreras, 123 AD3d 1139; People v Brown, 122 AD3d 133, 144-145).
DILLON, J.P., DUFFY, CONNOLLY and CHRISTOPHER, JJ., concur.
ENTER:
Aprilanne Agostino
Clerk of the Court